[Cite as Pula v. Pula-Branch, 129 Ohio St.3d 196, 2011-Ohio-2896.]




             PULA ET AL., APPELLANTS, v. PULA-BRANCH, APPELLEE.
      [Cite as Pula v. Pula-Branch, 129 Ohio St.3d 196, 2011-Ohio-2896.]
Uniform Interstate Family Support Act — R.C. Chapter 3115 — Domestic
        relations courts are authorized to decide cases brought under UIFSA —
        Judgment reversed, and cause remanded.
      (No. 2010-0985 — Submitted April 6, 2011 — Decided June 22, 2011.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 93460,
                                     2010-Ohio-912.
                                 __________________
        PFEIFER, J.
        {¶ 1} This case concerns which courts have jurisdiction to address
interstate petitions of child support brought under the Uniform Interstate Family
Support Act (“UIFSA”), R.C. Chapter 3115. The specific issue is whether the
domestic relations division of the Cuyahoga County Common Pleas Court has
subject-matter jurisdiction over an interstate support order when the order is
unrelated to a divorce, dissolution of marriage, legal separation, or annulment.
We hold that the Cuyahoga County Domestic Relations Court does have subject-
matter jurisdiction in this case.
                        Factual and Procedural Background
        {¶ 2} Appellant Ruby K. Pula is a resident of Hawaii and the custodian
and maternal grandmother of K.G.P., a minor child born out of wedlock. K.G.P.
resides with Pula; appellee, Adrienne Haunani Pula-Branch, K.G.P.’s birth
mother, lives in Cleveland. On November 18, 2008, on Pula’s behalf, appellant
Cuyahoga Support Enforcement Agency (“CSEA”) filed in the domestic relations
court a petition for child support and medical coverage against Pula-Branch.
                             SUPREME COURT OF OHIO




       {¶ 3} On May 15, 2009, the trial court issued a child-support order, but
CSEA timely appealed to the Eighth District Court of Appeals, challenging the
trial court’s calculation of child-support obligations. On January 20, 2010, the
appellate court sua sponte raised the issue of the domestic court’s jurisdiction over
the underlying action and ordered briefing. The court ultimately concluded that
the domestic relations court lacked subject-matter jurisdiction over the petition.
The court held that the Cuyahoga County Domestic Relations Court’s jurisdiction
was limited by R.C. 2301.03(L)(1) to matters involving “a divorce, dissolution of
marriage, legal separation, or annulment” and reasoned that since this case
involved none of the actions set forth in R.C. 2301.01(L)(1), the Cuyahoga
County Domestic Relations Court had no jurisdiction to address a UIFSA support
order. Pula v. Pula-Branch, Cuyahoga App. No. 93460, 2010-Ohio-912, ¶ 8.
The court noted that the case would be properly brought in juvenile court pursuant
to R.C. 2151.23(B)(3), which states that the juvenile court has original
jurisdiction under the UIFSA. Id. at ¶ 14, fn. 4. The appellate court ordered the
Cuyahoga County Domestic Relations Court to vacate its order for lack of
subject-matter jurisdiction. Pula at ¶ 14.
       {¶ 4} CSEA appealed.          The cause is before this court upon the
acceptance of a discretionary appeal. Pula v. Pula-Branch 126 Ohio St.3d 1581,
2010-Ohio-4542, 934 N.E.2d 354.
                                 Law and Analysis
       {¶ 5} The UIFSA is codified in Ohio in R.C. Chapter 3115. Pursuant to
R.C. 3115.16(B)(1), a “responding tribunal” that receives a complaint from an
initiating state may issue or enforce a support order “to the extent otherwise
authorized by law.” R.C. 3115.01(R) defines “[r]esponding tribunal” as “the
authorized tribunal in a responding state”; the definition of “[t]ribunal” in R.C.
3115.01(X) includes “any trial court of record of this state.” There is no dispute
that the domestic relations court is a tribunal under the statute. The central issue




                                             2
                                 January Term, 2011




of this case is whether that court is “authorized”; the appellate court held that the
Cuyahoga County Domestic Relations Court is authorized to hear and decide only
cases that relate to a divorce, dissolution, legal separation, or annulment of a
marriage. Pula, 2010-Ohio-912, ¶ 14. We disagree with the determination that
the court’s jurisdiction is so limited and therefore reverse the judgment of court of
appeals.
          {¶ 6} The General Assembly defines the jurisdiction of the courts of
common pleas and their respective divisions. Sections 4(A) and (B), Article IV,
Ohio Constitution.      R.C. 2301.03 establishes the jurisdiction of the state's
domestic relations courts in separate subsections; their jurisdiction can vary by
county.     R.C. 2301.03(L)(1) applies specifically to the judges of Cuyahoga
County Domestic Relations Court. That statute sets forth that the judges of that
domestic relations court “shall * * * exercise the same powers and jurisdiction * *
* as other judges of the court of common pleas of Cuyahoga county and shall be
elected and designated as judges of the court of common pleas, division of
domestic relations.     They shall have all the powers relating to all divorce,
dissolution of marriage, legal separation, and annulment cases, except in cases
that are assigned to some other judge of the court of common pleas for some
special reason.” R.C. 2301.03(L)(1) grants all the power in marriage-related
cases to the domestic relations division, thus limiting the ability of other common
pleas judges to preside over those cases.        Conversely, there is no limiting
language preventing domestic relations judges from having jurisdiction over other
cases – they retain “the same powers and jurisdiction * * * as other judges of the
court of common pleas.” Thus, R.C. 2301.03(L)(1) is not a limiting provision,
but rather a specific grant of authority.
          {¶ 7} The appellate court held that Pula’s petition should have been filed
in juvenile court. Pula, 2010-Ohio-912, ¶ 14, fn. 4. R.C. 2151.23(B), which deals
with the original jurisdiction of juvenile courts, states that juvenile courts have



                                            3
                             SUPREME COURT OF OHIO




original jurisdiction “[u]nder the uniform interstate family support act in Chapter
3115. of the Revised Code.” R.C. 2151.23(B)(3). But that jurisdiction is not
exclusive.    R.C. 2151.23(A) sets forth the exclusive original jurisdiction of
juvenile courts, and UIFSA cases are not listed among the matters over which
juvenile courts have exclusive jurisdiction. This court has held that the distinction
between exclusive original jurisdiction and nonexclusive original jurisdiction is
crucial. In Brookbank v. Gray (1996), 74 Ohio St.3d 279, 658 N.E.2d 724,
paragraph three of the syllabus, this court held that the issue of an illegitimate
child's paternity may be litigated in a wrongful-death case in the court of common
pleas.    We held that although the “juvenile court has been given ‘original
jurisdiction’ to determine the paternity of children born out of wedlock[,] * *
*[t]his is in contrast to the ‘exclusive original jurisdiction’ given to the juvenile
court over other matters.” Brookbank at 293, quoting R.C. 2151.23(A) and (B)(3).
         {¶ 8} Indeed, cases brought pursuant to R.C. Chapter 3115 are explicitly
excluded from the juvenile court’s exclusive jurisdiction. R.C. 2151.23(A)(11)
grants exclusive jurisdiction to juvenile courts to “hear and determine a request
for an order for the support of any child if the request is not ancillary to an action
for divorce, dissolution of marriage, annulment, or legal separation, * * * or an
action for support brought under Chapter 3115. of the Revised Code.” (Emphasis
added.) Thus, if the sought-after support order arises in a domestic relations case
or an R.C. Chapter 3115 case, the juvenile court does not have exclusive
jurisdiction over support orders. Since juvenile courts do not have exclusive
jurisdiction under R.C. Chapter 3115 claims, other courts may hear those cases.
         {¶ 9} The UIFSA is remedial legislation and as such, pursuant to R.C.
1.11, must be “liberally construed in order to promote [its] object and assist the
parties in obtaining justice.” The facilitation of interstate support orders would
not be promoted by foreclosing the Cuyahoga County Domestic Relations Court
from considering UIFSA cases that do not arise from a marriage. The Cuyahoga




                                          4
                               January Term, 2011




County Domestic Relations Court is a trial court of record in Ohio, one attuned to
crafting support orders. The jurisdiction of the domestic relations division of the
Cuyahoga County Common Pleas Court is not limited by statute to cases
involving marriage, divorce, separation, or annulment; those judges “exercise the
same powers and jurisdiction * * * as other judges of the court of common pleas
of Cuyahoga county.” R.C. 2301.03(L)(1). Finally, jurisdiction over an action for
support brought under R.C. Chapter 3115 is not exclusive to juvenile courts. R.C.
2151.23(A)(11).
       {¶ 10} Therefore, we hold that the Cuyahoga County Domestic Relations
Court does have jurisdiction over an action for support brought pursuant to R.C.
Chapter 3115, even if the action does not arise from a divorce, dissolution of
marriage, legal separation, or annulment. Accordingly, we reverse the judgment
of the court of appeals and remand the case to the appellate court for further
determination consistent with this opinion.
                                                                Judgment reversed
                                                             and cause remanded.
       O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, LANZINGER,
CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       William D. Mason, Cuyahoga County Prosecuting Attorney, and Kestra
Smith and Joseph Young, Assistant Prosecuting Attorneys, for appellant
Cuyahoga Support Enforcement Agency.
       Michael DeWine, Ohio Attorney General, Alexandra Schimmer, Solicitor
General, Emily S. Schlesinger, Deputy Solicitor, and Alana R. Shockey, Assistant
Attorney General, urging reversal for amicus curiae Ohio Attorney General.
                           ______________________




                                        5